 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-053 WBS

11                                Plaintiff,             STIPULATION AND [PROPOSED] ORDER
                                                         RESCHEDULING JUDGMENT AND
12                          v.                           SENTENCING TO DECEMBER 16, 2019

13   DENNIS MORITA,

14                               Defendant.

15

16          IT IS HEREBY STIPULATED AND AGREED between the parties and their respective counsel,

17 Assistant United States Attorney Matthew Thuesen on behalf the United States of America, and Russell

18 Humphrey, Esq. (“Defense Counsel”), counsel for defendant Dennis Morita (“Defendant”), that the date

19 for Judgment and Sentencing in this matter, which currently is scheduled for September 9, 2019, be

20 rescheduled to December 16, 2019, at 9:00 a.m., in Courtroom 5. Probation has no opposition to the

21 proposed rescheduling of the date for Judgment and Sentencing.

22          The parties, therefore, respectfully request that the date for Judgment and Sentencing in this

23 matter be rescheduled to December 16, 2019, at 9:00 a.m. in Courtroom 5.

24          IT IS SO STIPULATED.

25

26
27

28


      STIPULATION AND [PROPOSED] ORDER                   1
30
 1
     Dated: September 6, 2019                         MCGREGOR W. SCOTT
 2                                                    United States Attorney

 3
                                                      /s/ Matthew Thuesen
 4                                                    MATTHEW THUESEN
                                                      Assistant United States Attorney
 5

 6
     Dated: September 6, 2019                         /s/ Russell Humphrey (with consent)
 7                                                    RUSSELL HUMPHREY
                                                      Counsel for Defendant
 8

 9

10
                                                  ORDER
11
            Upon stipulation of the parties and good cause having been shown, the Court ORDERS that
12
     Defendant’s Judgement and Sentencing be rescheduled to December 16, 2019, at 9:00 a.m.
13
            IT IS SO ORDERED.
14

15 Dated: September 6, 2019

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND [PROPOSED] ORDER                2
30
